 

 RELEASE

 

This Release (this “Release”), dated as of April 1, 2014 (the “Execution Date”),
is by Marge Graham (“Seller”), in favor of and for the benefit of the Releasees
(as defined below).

 

PRELIMINARY STATEMENT

 

Seller and Sterling Seal & Supply, Inc., a New Jersey corporation (“Purchaser”),
have entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”)
providing for the sale of all of the outstanding shares of capital stock of RG
Sales, Inc., a Pennsylvania corporation (the “Company”) to Purchaser. Any
capitalized term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Stock Purchase Agreement) and this is the
“Release” referenced in Section 2.1(a)(ii) of the Stock Purchase Agreement.

 

NOW, THEREFORE, in consideration of the consideration paid to Seller by the
Purchaser pursuant to the Stock Purchase Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Seller, Seller agrees as follows for the benefit of and in favor of the
Releasees:

 

1.             Certain Definitions and Interpretations. The following terms have
the following meanings for all purposes of this Release:

 

“Claims and Liabilities” means debts, dues, demands, actions, causes of action,
suits, accounts, reckonings, sums of money, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, any and all claims,
obligations, costs, expenses, losses, exposures and liabilities whatsoever of
every name and nature, both at law and in equity or created by statute, known or
unknown, existing or occurring at any time on, before or after the date hereof.

 

“Non-Released Claims” means (i) the obligations of Purchaser to Seller under the
Transaction Documents; (ii) the Company’s obligation to pay to Seller wages
accrued during the period from March 24, 2014 through March 31, 2014 and (iii)
any claim that cannot be released or discharged as a matter of law.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any governmental entity, arbitrator or mediator.

 

“Releasees” means: (i) the Company, (ii) the Purchaser, (iii) each affiliate of
Purchaser, (iv) each former and present beneficial owner, principal, director,
officer, beneficiary, trustee, employee, agent and representative of the Persons
described in the immediately preceding clauses (i) through (iii), inclusive, and
(v) each Successor of or to the Persons described in the immediately preceding
clauses (i) through (iv), inclusive.

 

1

 



“Successors” means, as to any Person, such Person’s estates, administrators,
personal and legal representatives, executors, heirs, legatees, devisees, and
distributes.

 

2.             Release. Seller, on behalf of herself, and each of her controlled
affiliates and Successors (collectively “Releasors”), hereby, irrevocably and
unconditionally, fully and forever, releases and discharges each of the
Releasees from any and all Claims and Liabilities that any of the Releasors may
have against any one or more Releasees or for which any one or more Releasees
may be responsible or liable to any one or more Releasors except that
Non-Released Claims are not released or discharged. Without limiting the
generality of the preceding portion of this Section 2, and notwithstanding any
other provision of this Release (except clause (ii) and (iii) under the
definition of Non-Released Claims), Seller, on behalf of herself and the other
Releasors, hereby releases and discharges each of the Releasees from and against
any and all Claims and Liabilities arising from or otherwise relating to
Seller’s prior employment with the Company. To avoid doubt, Claims and
Liabilities that are released and discharged pursuant to this Section 2 by
Seller to the extent applicable include without limitation Claims and
Liabilities arising from or otherwise relating to any of the following, except
to the extent same constitutes, as applicable, a Non-Released Claim: (i) the Age
Discrimination in Employment Act and/or the Older Worker Benefits Protection Act
(including any and all amendments to each such law) and/or any other Claim
relating to age discrimination, (ii) any of the following: ERISA and/or any
employment benefit plan; Title VII of the Civil Rights of 1964; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act; the Americans with Disabilities Act; the Rehabilitation
Act; the Employee Retirement Income Security Act of 1974; the National Labor
Relations Act; the Occupational Safety and Health Act; the Pennsylvania Human
Relations Act (including any and all amendments to each such law), and/or any
other actual and/or alleged violation of any other law, including any actual
and/or alleged breach of fiduciary duty; (iii) any contract or promise, express
or implied, oral or written, (iv) any tort law, (v) any public policy, (vi) any
whistleblower claim, (vii) any claim to any bonus or similar payment for any
past period, (viii) any other compensation of any kind or nature for any past
period, (ix) any actual and/or claimed equity interests of any kind or nature in
the Company, and (x) any attorneys’ fees and/or costs.

 

3.             Covenant Not to Sue. Without limiting the generality of the other
provisions of Section 2 Seller not to, directly or indirectly, commence any
Proceeding and/or make any claim that is inconsistent with Section 2 or
otherwise arises from or relates to any of the Claim and Liabilities released
and discharged hereunder.

 

4.             Termination of Contracts. The Company, on the one hand, and
Seller, on behalf of herself and each of the other Releasors, on the other hand,
hereby terminates without any liability or recourse of any kind or nature all
agreements, contracts and other binding arrangement by and between such Persons,
except such termination shall not apply to any Transaction Document.

 

5.             Miscellaneous. Any notice under this Release shall be given in
the manner provided for in the Stock Purchase Agreement. This Release and any
claim or Proceeding related to this Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Pennsylvania applicable to
agreements made and not to be performed entirely within such state, without
regard to conf1icts of laws principles, unless superseded by federal law. No
supplement, modification or amendment of this Agreement will be binding unless
executed in writing by Seller and Purchaser. No waiver of any provision of this
Release will be deemed to be or will constitute a continuing waiver. No waiver
will be binding unless executed in writing by Purchaser. No delay on the part of
any Releasee in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. The headings
contained in this Agreement are included for purposes of convenience only, and
do not affect the meaning or interpretation of this Release. Any reference to
the singular in this Release also includes the plural and vice versa. All rights
and remedies of each Releasee shall be independent and cumulative and may be
exercised concurrently or separately. The exercise of any one right or remedy
shall not constitute an election of such right or remedy or preclude or waive
the exercise of any other right or remedy. Seller acknowledges and agrees that
she (a) has is releasing and discharging Claims and Liabilities hereunder on a
voluntary basis and (b) had the opportunity to consult with an attorney of her
choosing and have consulted with such attorney in connection with this Release.

 

2

 



 

IN WITNESS WHEREOF, Seller has duly executed this Release as of the date first
above written.

 



            Marge Graham  



 

The Company hereby agrees to the provisions of Section 4 of this Release.



 



    RG Sales, Inc.             By:       Name: Marge Graham     Title: President
 



 

3

 



  